The opinion of the court was delivered by
Collins, J.
The statute on which this indictment appears to be based (Gen. Stat., p. 1116, pi. 362-3) was substantially amended by the general revision of the Crimes act taking effect July 4th, 1898 (Pamph. L.,p. 810, § 59).
Under either statute the indictment is radically defective. It violates the requirement both of our state constitution and *181of the common law that indictments shall be framed with certainty. There must be a description of the crime of which the defendant is accused and a statement of the facts by which it is constituted in order to identify the accusation so that the accused may prepare his defence, and so that he may be enabled to plead a previous conviction or acquittal of the same offence in bar of any subsequent proceedings. As was said by Chief Justice Beasley in Linden Park Blood Horse Association v. State, 26 Vroom 557, “ the rule of law and of common justice is that the offence must be charged in the indictment in a certain and identifiable form, and this principle is so essential to the personal security of the citizen that it is not to be impaired, no matter how great the particular exigency may be.”
The doctrine that in indictments for misdemeanors created by statute it is sufficient to charge the offence iu the words of the statute is always subject to the qualification that the facts must be set forth with clearness and all necessary certainty to apprise the person accused of the offence of which he stands charged. State v. Stimson, 4 Zab. 9; State v. Halsted, 10 Vroom 402.
In the case last cited the offence charged was the incurring of an obligation by a public board in excess of the appropriation previously made for the purpose; and in discussing this subject Mr. Justice Man Syckel said: “ In the present case it would not suffice to allege in the general words of the statute that the defendants did incur an obligation in excess of the appropriation; the particular act which constitutes such disregard of the statutory provision must be disclosed.”
In ¿he case of State v. Schmid, 28 Vroom 627, a statute was considered that in terms enacted that the indictment for a certain class of offences should be “ in form for the sale of intoxicating liquors contrary to law;” yet this court held that the facts to constitute the offence must, nevertheless, be averred according to the established canons of criminal pleading.
This indictment is quashed.